DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 10-18, and the species of liquid electrophotographic printing in the reply filed on 01/26/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden as there is overlapping subject matter in claims 1 and 10.  
This is not found persuasive because a non-transitory machine-readable storage medium would require a different examination considerations as it is an apparatus and not a method; furthermore, the Examiner made an initial showing of burden in the office action mailed on 11/29/2021, and it has been held that “[f]or purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant.”  Please see MPEP 808.02 and 803.  Applicants have not provided that showing or evidence.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-9, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/26/2022.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13 on line 5, the phrase “the finisher device” lacks antecedent basis in the claims.  This rejection can be overcome by changing the phrase to “a finisher device” which is how the claim will be interpreted.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 requires the printing to be done “in accordance with the digital representation” of each of the image and the mark; however, claim 10 already requires that “the image” and the “mark” are printed on the substrate and the digital representation of the image and mark are prepared, and therefore this would 


Claim Rejections - 35 USC § 102
Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens (US 2002/0063744).
With regard to claims 10 and 11, Stephens teaches a printing and verification system 50 under control by a system controller 100 that “coordinates the printing of documents” by the printer 52 and the verification process by the barcode printer 60 and scanner 70, wherein the controller 100 reads on applicants’ non-transitory machine-readable storage medium as it will inherently possess stored instructions on how to operate the printer apparatus 52, printing apparatus 60, and the scanner 70 [0023].  The printer 52 may be an electrophotographic printer, e.g. laser printer, and the barcode printer 60 is an inkjet printer, which means the controller will inherently use a digital layout for the image and the mark. 
With regard to claims 10 and 14-17, the content of the mark or image, e.g. the mark being a cut mark, the arrangement of the mark or image, e.g. on the substrate within a print area that is defined by a boundary of the image, and the materials of the mark or image, e.g. ultraviolet sensitive ink, are intended use limitations that are not dispositive of patentability.  The broadest reasonable interpretation of the claims is drawn to instructions to run a system and not to what specific types of digital layouts are printed, what specific inks are printed or where on the substrate the mark or image is 
With regard to claims 12 and 13, the printer 52, printer 60 and scanner 70 can be one integrated machine, which means the controller would inherently have instructions to cause outputting of the print medium 40 from the printer 60 to the scanner 70, wherein the scanner 70 reads on applicants’ finisher device [0035].  The imaging zone 76 is a verification system that comprises illumination sources 80, 82 to produce UV light, which means the controller 100 inherently has instructions to cause illumination [0027], [0031] and [0034].  Lastly, the camera 72 and scanner 70 can sense the UV emission and the controller can verify whether all pages are accounted for and generate a warning if they are not accounted for, which means the controller also contains instructions to cause finishing using the finisher device [0034].  A lack of a warning would be a finishing instruction to provide the finished print medium 40 to a user of the apparatus.  


Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2002/0063744).
With regard to claim 18, Stephens teaches that the printer apparatus 52 can be electrophotographic or an inkjet printer; however, they do not teach that the controller has instructions to cause electrophotographic printing by the printer 60. 
52 and 60 of the system 50.  Stephens teaches that inkjet printing and electrophotogaphic printing are equivalents for the printing station 52, and therefore it would have been obvious to have made both stations be electrophotographic printers and to have made the controller have instructions to cause printing by both printer stations.  The rationale would have been to save money by not having to purchase two different types of printers.
The limitations that the printing is done “by liquid” electrophotographic printing is an intended use limitation for the instructions on the machine readable medium, which are not dispositive of patentability.  Since the Examiner has rendered obvious a controller having instructions to run an electrophotographic printer, it would intrinsically be capable of running a liquid electrophotographic printer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gerard Higgins/Primary Examiner, Art Unit 1759